DETAILED ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Bollinger on 05/02/2022.  

The application has been amended as follows:
Claim 1. (Currently Amended) A method that improves security of a computer network using Simple Mail Transfer Protocol (SMTP), the method comprising:
receiving, by a processor of an e-commerce system in the computer network, a command email address request, wherein the command email address request comprises an action for a particular transaction of a registered user; 
generating, by the processor of the e-commerce system in the computer network, the command email address for the e-commerce system;  
assigning, by the processor of the e-commerce system in the computer network, the command email address to the action for the particular transaction of the registered user;

receiving, by the processor of the e-commerce system, a first email message from a sender address utilizing SMTP, wherein the first email message is received by the processor via the command email address;
validating, by the processor, the sender address to generate a validation result using at least one of DomainKeys Identified Mail (DKIM) and Sender Policy Framework (SPF) protocols; 
 authenticating, by the processor, the sender address as the registered user to generate an authentication result, wherein the authenticating is performed by comparing the sender address to a list of registered users; 
identifying, by the processor, the action for the particular transaction based on the command email address and the sender address;
retrieving, by the processor, additional information for the 
transmitting, by the processor, a second email message to the sender address based on the validation result and the authentication result, wherein the second email message is transmitted utilizing SMTP and contains the additional information;
receiving, by the processor, a third email message from the sender address utilizing SMTP via a confirmation email address of the e-commerce system, wherein the third email message is received in response to activation of a mailto link contained in the second email message; and
performing, by the processor, the 

Claim 21. (Currently Amended) A system that improves security of a computer network, the system comprising:
a communication interface that is communicatively coupled to a vendor system and a user device via the computer network;
a memory that stores a plurality of addresses; and
a processor that is communicatively coupled to the communication interface and the memory;
wherein the processor is configured to:
receive a command email address request, wherein the command email address request comprises an action for a particular transaction of a registered user; 
generate the command email address for the e-commerce system;  
assign the command email address to the action for the particular transaction of the registered user;

receive, using the communication interface, a first email message from a sender address via SMTP, wherein the first email message is received from the user device by the processor via the command email address;
validate the sender address to generate a validation result using at least one of DomainKeys Identified Mail (DKIM) and Sender Policy Framework (SPF) protocols to generate a validation result; 
 compare the sender address to the plurality of addresses to generate an authentication result;
identify the action for the particular transaction based on the command email address and the sender address; 
retrieve, using the communication interface, additional information for the 
transmit, using the communication interface, a second email message to the sender address based on the validation result and the authentication result, wherein the second email message is transmitted utilizing SMTP and contains the additional information;
receive, by the processor, a third email message from the sender address via a confirmation email address using SMTP, wherein the third email message is received in response to activation of a mailto link contained in the second email message; and
perform the 

Claim 27. (Currently Amended) A non-transitory computer readable storage medium storing instructions for improving security of a computer network, the instructions when executed by a processor of an e-commerce system, cause the processor to execute a method, the method comprising:
receiving a command email address request, wherein the command email address request comprises an action for a particular transaction of a registered user; 
generating the command email address for the e-commerce system;  
assigning the command email address to the action for the particular transaction of the registered user;

 receiving, using a communication interface, a first email message from a sender address utilizing SMTP, wherein the first email message is received by the processor via the command email address of the e-commerce system;
 validating the sender address to generate a validation result using at least one of DomainKeys Identified Mail (DKIM) and Sender Policy Framework (SPF) protocols; 
 comparing, using a memory, the sender address to a plurality of addresses to generate an authentication result; 
 identifying the action for the particular transaction based on the command email address and the sender address;
retrieving, by the processor, additional information for the 
transmitting, by the processor, a second email message to the sender address based on the validation result and the authentication result, wherein the second email message is transmitted utilizing SMTP and contains the additional information;
receiving, by the processor, a third email message from the sender address via a confirmation email address of the e-commerce system utilizing SMTP, wherein the third email message is received in response to activation of a mailto link contained in the second email message; and
 performing the 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a system and method that providing an email as a command.  More specifically, the present claims involve e-commerce system receive a command email address request, wherein the command email address request comprises an action for a particular transaction of a registered user; generate the command email address for the e-commerce system; assign the command email address to the action for the particular transaction of the registered user; receive a first email message from a sender address via SMTP, wherein the first email message is received from the user device by the processor via the command email address; validating the sender address to generate a validation result using at least one of DomainKeys Identified Mail (DKIM) and Sender Policy Framework (SPF) protocols; authenticating the sender address as the registered user to generate an authentication result, wherein the authenticating is performed by comparing the sender address to a list of registered users; identify the action for the particular transaction based on the command email address and the sender address; retrieve additional information for the action from the vendor system; transmit a second email message to the sender address based on the validation result and the authentication result, wherein the second email message is transmitted utilizing SMTP and contains the additional information; receive a third email message from the sender address via a confirmation email address using SMTP, wherein the third email message is received in response to activation of a mailto link contained in the second email message; and perform the action in response to receiving the third email message. 
The closest prior art of Dorsey US8606703B1 (“Dorsey et al.”) discloses a system receive a first email message from a sender address via SMTP, wherein the first email message is received from the user device by the processor via the command email address; (Dorsey, Fig. 3A; col 5 ln 53 – col 6 ln 5) validate the sender address to generate a validation result using at least one of DomainKeys Identified Mail (DKIM) and Sender Policy Framework (SPF) protocols; (Dorsey, col 6 ln 6-11) authenticating the sender address as the registered user to generate an authentication result, wherein the authenticating is performed by comparing the sender address to a list of registered users; (Dorsey, col 6 ln 23-33) identify the action for the particular transaction based on the command email address and the sender address; (Dorsey, col 5 ln 62 – col 6 ln 5) transmit a second email message to the sender address based on the validation result and the authentication result, wherein the second email message is transmitted utilizing SMTP (Dorsey, col 6 ln 6-33 and ln 58-64; claim 8); receive a third email message from the sender address via a confirmation email address using SMTP, wherein the third email message is received in response to activation of a mailto link contained in the second email message; (Dorsey, col 4 ln 20-31, col 6 ln 58-64) and perform the action in response to receiving the third email message. (Dorsey, col 5 ln 62 – col 6 ln 5, col 6 ln 58-64). Lundberg US7996328B1 (“Lundberg et al.”) discloses retrieve additional information for the action from the vendor system; (Lundberg, abs; claim 1) and wherein the second email message contains the additional information; (Lundberg, abs, claim 1)
However, the prior arts do not disclose, receive a command email address request, wherein the command email address request comprises an action for a particular transaction of a registered user; generate the command email address for the e-commerce system; assign the command email address to the action for the particular transaction of the registered user.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGYING ZHOU whose telephone number is (571)272-5308.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        




/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685